ON REHEARING
WIGGINTON, Judge.
Having granted appellant’s motion for rehearing, and the trial court having responded to our order relinquishing jurisdiction for the court to set forth its reasons for denying appellant’s claim to a special equity in the marital residence, and both parties having responded to the trial court’s order, we hold there to be sufficient evidence to support the denial. See Margantes v. Margantes, 422 So.2d 22 (Fla.2d DCA 1982). There being no showing of an abuse of discretion by the court as to the remaining points raised by appellant, the final judgment is
AFFIRMED.
WENTWORTH and NIMMONS, JJ., concur.